      Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 1 of 9 PAGEID #: 1


                                                                                             r -'l   !?'

                                                                               • r. f I ;•             (   i I A

                            UNITED STATES DISTRICT COURT
                                                                                    -R-OF c                        ^.r
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
                                                                             2uI3APR-3 AH 10: 26
     UNITED STATES OF AMERICA,                          CASE NO.
                                                                             '••FjlliLi:N                          Ouii;
                        Plaintiff,                      JUDGE                ••--•.P'V.                      -MPDS
                                                                                                              r    "

                                                        INFORMATION 2: 19 cr                                           82
                                                        18 U.S,C. § 1343
                                                        18U.S.C. § 1956(h)            rjudge Marbley
     JASON E. ADKINS,                                   18 U.S.C. § 1957              '                                    '
                                                        26 U.S.C. § 7201
                        Defendant.
                                                        FORFEITURE




THE UNITED STATES ATTORNEY CHARGES THAT:


                                       INTRODUCTION


       At all times relevant to this Information:


       1.      The defendant, JASON E. ADKINS ("ADKINS"), resided in Jackson County,

Ohio, within the Southern District of Ohio.

       2.      Since at least on or about January 6, 2012, ADKINS, through and including on or

about March 1, 2018, owned and operated various Ohio- and Delaware-based commercial tire

companies, namely Landash Corporation and Midwest Coal, LLC (his "businesses"), allegedly

specializing in the business of buying and selling off-the-road ("OTR") tires commonly used on

enormous earth-moving and mining equipment throughout the world.

       3.      The Internal Revenue Service ("IRS") was an agency of the United States

Department of Treasiuy responsible for enforcing and administering the federal tax laws of the

United States, and collecting taxes owed to the United States.
      Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 2 of 9 PAGEID #: 2



                                           COUNTS 1-3
                                           (Wire Fraud)

        4.      The factual allegations contained in Paragraphs 1 through 3 of the Introduction to

this Information are realleged and incorporated herein.

        5.      From on or about January 6, 2012, continuing through and including on or about

March 1, 2018, ADKINS, through his businesses, intended to devise and did devise a scheme to

defraud investors, including, but not limited to, various financial lenders, as well as individuals

such as "B.H" and "J.S." (collectively referred to hereinafter as "clients"), and to obtain money

and property by means of materially false and fraudulent pretenses, representations and promises,

to wit: the defendant, along, with other known individuals, devised a scheme to defraud his clients

by soliciting millions of dollars in an investment scheme under false pretenses, failed to invest

such funds as promised, and misappropriated and converted clients' funds for his own benefit and

the benefit of others.


       Manner and Means


       6.       Part ofthe scheme to defraud devised by the defendant, and others, was an effort to

secure investment and loan money by portraying to others that he was in the business of buying

and selling OTR tires. ADKINS, and others, fraudulently sold his clients on the premise that funds

would be used to purchase specially sourced OTR tires at a steep discount, and that the tires would

then be re-sold to a buyer secured by ADKINS, and others, at a much higher rate, thus purportedly

yielding a large profit on their investment.

       7.      It was further part ofthe scheme to defraud that ADKINS, and others, would draft

contracts for the clients outlining the fraudulent scheme and promising a high rate of return, in a

short amoimt of time, on their investments and loans. For example, ADKINS, and others, would

usually promise a return of principal and interest within 180 days.
      Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 3 of 9 PAGEID #: 3



       8.      It was further part of the scheme to defraud that ADKINS, and others, met the

clients face-to-face and through a combination of phone calls, text messages, and, on occasion, e-

mails. During such communications, investment funds and loans were solicited by ADKINS, and

others, by requesting large amounts ofmoney, most through wire transfers. As part of the scheme,

ADKINS, and others, typically requested that money be sent directly to him or to other entities

ADKINS owned or operated, or to which ADKINS, and others, had access.

       9.      It was further part of the scheme to defraud that ADKINS provided investment

clients with false documents—such as false tax returns or false text messages—all to induce

fraudulent investments and to delay promised payments.

        10.    It was further part of the scheme to defraud that ADKINS used flamboyant travel,

like the use ofprivate planes, to showcase tire inventory and a fraudulent lifestyle in order to lure

investors.

        11.    It was further part of the scheme to defraud that ADKINS transferred some of the

funds received from his clients to bank accounts available to, or opened, controlled, or maintained

by ADKINS. This included the use of third-party entities, in consort with ADKINS, and others,

to make it appear that the transactions were legitimate.

       Execution ofthe Scheme

        12.    On or about each of the dates set forth below, in the Southern District of Ohio, the

defendant, JASON E. ADKINS, for the purpose of executing the scheme described above, and

attempting to do so, caused to be transmitted by means of wire communication in interstate

commerce the signals and sounds described below, each transmission constituting a separate count

as follows:
      Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 4 of 9 PAGEID #: 4




  COUNT          APPROXIMATE DATE                           WIRE TRANSACTION

                                              Wire transfer, in foreign commerce, in the amount of
                                              $342,175, from an Australian bank account in the
                                              name of Westpac Banking Corporation, into a JP
      1                 01/06/2012            Morgan Chase Bank account number ending in 1023
                                              held in the name of Triple A Services, LLC, an
                                              account opened, maintained, or controlled by
                                              ADKINS.
                                              Wire transfer, in interstate commerce, in the amount
                                              of$698,506.70 from a Merrill Lynch account number
      2                 03/31/2016            ending in 4705 in the name of J.S., into a Bank of
                                              America account number ending in 1557 held in the
                                              name of Landash Corporation, an account opened,
                                              maintained, or controlled by ADKINS.
                                              Negotiation of PNC Bank check number 3051, in
                                              interstate commerce, in the amount of $70,000, fi-om
      3                 05/05/2016            B.H., and deposited into a Bank of America account
                                              number ending in 1557 held in the name of Landash
                                              Corporation, an account opened, maintained, or
                                              controlled by ADKINS.

          All in violation of Title 18, United States Code, Section 1343.




                                            COUNTS 4-6
                                  (Money Laundering Conspiracy)

          13.    The factual allegations contained in Paragraphs 1 through of 12 this Information

are realleged and incorporated herein as if copied verbatim.

          14.    On or about the dates set forth below, in the Southern District of Ohio, and

elsewhere, the defendant, JASON E. ADKINS, did knowingly engage and attempt to engage in a

money laundering conspiracy to conceal money received, and to profit from money received, as

part of the scheme to defraud, such property having been derived from a specified unlawful

activity, that is, wire fraud, in violation of 18 U.S.C. § 1343, each transmission constituting a

separate count as follows:
 Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 5 of 9 PAGEID #: 5



COUNT        APPROXIMATE DATE                      MONETARY TRANSACTION

                                         Wire transfer, in interstate commerce, in the amount
                                         of 100,000 from a JP Morgan Chase account number
                                         ending in 1023 held in the name of Triple A Services,
                                         LLC, an account opened, maintained, or controlled
  4                 01/19/2012           by ADKINS, into a Woodforest National Bank
                                         account number ending in 0508 held in the name of
                                         Volo Bello Management, an account opened,
                                         maintained, or controlled by an ADKINS co-
                                         conspirator.
                                         Wire transfer, in interstate commerce, in the amount
                                         of $100,000 from a Huntington National Bank
                                         account number ending in 7966 held in the name of
                                         Midwest Coal, LLC, an account opened, maintained,
  5                 02/08/2013           or controlled by ADKINS, to a JP Morgan Chase
                                         account number ending in 8231 held in the name of
                                         Apex Equipment, LLC, an account opened,
                                         maintained, or controlled by ADKINS and an
                                         ADKINS co-conspirator.
                                         Wire transfer, in interstate commerce, in the amount
                                         of$413,000 from a JP Morgan Chase account number
                                         ending in 0906 held in the name of an ADKINS co-
  6                 10/14/2015           conspirator, to a Bank of America account number
                                         ending in 1557 held in the name of Landash
                                         Corporation, an account opened, maintained, or
                                         controlled by ADKINS.

      All in violation ofTitle 18, United States Code, Section 1956(h).
      Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 6 of 9 PAGEID #: 6



                                            COUNTS 7-9
                                        (Money Laundering)

          15.    The factual allegations contained in Paragraphs 1 through 12 of this Information

are realleged and incorporated herein as if copied verbatim.

          16.    On or about the dates set forth below, in the Southern District of Ohio, and

elsewhere, the defendant, JASON E. ADKINS, did knowingly engage and attempt to engage in

the following monetary transactions by, through or to a financial institution, affecting interstate

commerce, in criminally derived property of a value greater than $10,000, that is the transfer of

monies and deposit of monetary instruments, such property having been derived from a specified

unlawful activity, that is, wire fraud, in violation of 18 U.S.C. § 1343, each transmission

constituting a separate count as follows;

  COUNT          APPROXIMATE DATE                       MONETARY TRANSACTION

                                              Wire transfer, in interstate commerce, in the amount
                                              of$22,000 from a Huntington National Bank account
                                              number ending 7966 held in the name of Midwest
      7                 11/07/2013            Coal, LLC, an account opened, maintained, or
                                              controlled by ADKINS, to an Ohio Valley Bank Co.
                                              account number ending in 2451 held in the name of
                                              an ADKINS family member.
                                              Negotiation of check number 1063, in interstate
                                              commerce, in the amount of $15,000 from a Bank of
                                              America account held in the name of Landash
      8                 03/02/2015            Corporation, an account opened, maintained, or
                                              controlled by ADKINS, and payment to Rocchi's
                                              Pools for construction related to ADKINS' personal
                                              residence.
                                              Wire transfer, in interstate commerce, in the amount
                                              of $20,381 from a Bank of America account number
                                              ending in 1557 held in the name of Landash
      9                 08/29/2016            Corporation, an account opened, maintained, or
                                              controlled by ADKINS, to CJ Aviation, LLC toward
                                              the lease of a private jet for ADKINS' personal
                                              benefit and in furtherance of the scheme.


          All in violation of Title 18, United States Code, Section 1957.
     Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 7 of 9 PAGEID #: 7




                                           COUNT 10
                                          (Tax Evasion)

       17.     The factual allegations contained in Paragraphs 1 through 3 of the Introduction

Section of this Information are realleged and incorporated herein as if copied verbatim.

       18.     During the calendar year of 2013, the defendant, JASON E. ADKINS, a resident

of Jackson County, Ohio, received taxable income, upon which there was income tax due and

owing to the United States of America.

       19.     During the calendar year of 2013, ADKINS took at least one affirmative act

constituting an attempt to evade or defeat a tax or the payment thereof.

       20.     Knowing the foregoing facts as alleged in Paragraphs 1 through 16, and failing to

make an income tax return on or before April 15, 2014, as required by law, to any proper officer

of the Internal Revenue Service, and to pay the income tax to the Internal Revenue Service,

ADKINS, in the Southern District ofOhio, and elsewhere, willfully attempted to evade and defeat

income tax due and owing by him to the United States of America, for the calendar year of 2013.

       All in violation ofTitle 26, United States Code, Section 7201.
      Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 8 of 9 PAGEID #: 8



                                 FORFEITURE ALLEGATION


       21.     The allegations of this Information are realleged and by this reference fully

incorporated herein for the purpose of alleging forfeitures to the United States ofAmerica pursuant

to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

       22.     Upon conviction of any of the offenses alleged in Counts 1 through 3 of this

Indictment in violation of 18 U.S.C. § 1343, Wire Fraud, the defendant, JASON E. ADKINS,

shall forfeit to the United States, in accordance with 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.

§ 2461(c), any property, real or personal, which constitutes or is derived from proceeds traceable

to such offenses, including, but not limited to, a sum of money equal to the amoimt of proceeds

the defendant obtained as a result of such offenses.

       23.     Substitute Assets; If any ofthe above-described forfeitable property, as a result of

any act or omission of the defendant:

       (a)     cannot be located upon the exercise of due diligence;

       (b)     has been transferred or sold to, or deposited with, a third party;

       (c)     has been placed beyond the jurisdiction of the court;

       (d)     has been substantially diminished in value; or

       (e)     has been commingled with other property which cannot be divided without
               difficulty;

—it is the intent ofthe United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.

§ 2461(c), to seek forfeiture ofany other property ofthe defendant up to the value of the forfeitable

property.
      Case: 2:19-cr-00082-ALM Doc #: 1 Filed: 04/03/19 Page: 9 of 9 PAGEID #: 9




       Forfeiture pursuant to: Title 18, United States Code, Section § 981(a)(1)(C); Title 28,

United States Code, Section 2461(c); and Rule 32.2 of the Federal Rules of Criminal Procedure.




                                            BENJAMIN C. GLASSMAN
                                            United States Attorney




                                            DbUt^LAfe^V. SQUIR^ J
                                           DAVID M. DEVILLERS
                                           S. COURTER SfflMEALL
                                           Assistant U.S. Attorneys
